DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 02/16/2022 is acknowledged.
Applicant’s canceling of claims 10-20 in reply of 02/16/2022 is acknowledged.

Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.

The following is an examiner’s statement of reasons for allowance: the combination of limitations within claims 1 and 21 including: the request for recovery including (1) a second token commitment generated via an application of a second hashing function on the asset token, a second public identifier on the DLN of the requester, a second random nonce and a second counting value, and (2) a zero-knowledge proof (ZKP) that (i) a token commitments data structure on the DLN that contains token commitments approved for addition onto the DLN includes the first token commitment, and/or (ii) the second token commitment is generated via the application of the second hashing function on a group including the asset token used to generate the first token commitment; verify the ZKP in response to receiving the request for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/William J. Goodchild/Primary Examiner, Art Unit 2433